—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 13, 2001, which denied claimant’s application for reopening and reconsideration and adhered to its prior decision dismissing as untimely claimant’s appeal from a decision of an Administrative Law Judge.
By decision dated June 29, 2000, an Administrative Law Judge (hereinafter ALJ) ruled that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct. In a decision filed July 24, 2000, the ALJ, having granted claimant’s application to reopen the matter, adhered to the prior decision. Claimant filed a notice of appeal from this decision dated December 19, 2000. Hearings before the Unemployment Insurance Appeal Board were scheduled and rescheduled for the purpose of considering the timeliness of claimant’s appeal to the Board; however, claimant repeatedly failed to appear. By decision of June 8, 2001, the Board, upon reconsideration, adhered to its February 16, 2001 decision dismissing as untimely claimant’s appeal from the July 24, 2000 ALJ’s decision on the ground that he *731had failed to comply with the 20-day filing requirement of Labor Law § 621 (1). Claimant’s application for reopening and reconsideration of the June 8, 2001 decision was denied by the Board.
We affirm. Given the evidence in the record and claimant’s repeated failure to appear for the scheduled hearings before the Board, we find no reason to disturb the Board’s decision rejecting claimant’s application for reconsideration (see Matter of Braz [Hudacs], 211 AD2d 938). Accordingly, claimant’s arguments regarding the underlying merits of the denial of his application for unemployment insurance benefits are not properly before this Court for its consideration (see Matter of Stock [Commissioner of Labor], 249 AD2d 662).
Peters, J.P., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.